NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0075n.06

                                           No. 19-6210

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Feb 05, 2021
 UNITED STATES OF AMERICA,                               )                   DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )       ON APPEAL FROM THE
 v.                                                      )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE WESTERN
 JEREMY BECK,                                            )       DISTRICT OF TENNESSEE
                                                         )
        Defendant-Appellant.                             )
                                                         )

BEFORE: SILER, GIBBONS, and KETHLEDGE, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Jeremy Beck pled guilty to one count of being

a felon in possession of a firearm under 18 U.S.C. § 922(g)(1) in the Western District of Tennessee.

At sentencing, the district court calculated a base offense level of 22 because he had a prior

controlled substance felony conviction. U.S. SENT’G GUIDELINES MANUAL § 2K2.1(a)(3). Beck

was previously convicted of possession of marijuana with intent to sell in violation of Tennessee

Code § 39-17-417(a)(4). The district court also applied a four-point enhancement for possessing

the firearm “in connection with another felony offense,” because Beck was found with the firearm,

cash, and a number of cell phones, and drugs, drug residue, scales, and packaging materials were

found in other rooms of the house. U.S. SENT’G GUIDELINES MANUAL § 2K2.1(b)(6)(B). Beck

received a low-end sentence of 57 months. Beck appeals both the calculation of his base offense

level and the application of the four-point enhancement. Because the district court did not plainly

err in calculating Beck’s sentence, we affirm.
Case No. 19-6210, United States v. Beck


                                                        I.

        In September 2018, a witness identified Jeremy Beck via photo lineup as having shot four

people at a nightclub in Memphis, Tennessee. Officers arrived at 728 Looney Road, also in

Memphis, to search for Beck. The house belonged to Beck’s cousin, Leonisha Williams, who

allowed the officers to enter and search her home for him. The officers found Beck “in a crawl

space” located underneath the air conditioning and heating system in the house. (DE43, Revised

PSR, Page ID 149.) In that same crawl space, officers found a Smith and Wesson 5.56-caliber

rifle, four cell phones, and $7,000 in cash, along with $575 that they recovered from Beck’s pocket.

The officers searched the rest of the residence, and they discovered marijuana residue and 85.08

grams of liquid hydrocodone in the bedroom where Beck was staying.1 They found scales and

packaging consistent with shipping narcotics in the kitchen. The officers arrested Beck.

        While in jail, Beck made several phone calls. During one such phone call, which was

recorded, Beck can be heard conversing with an unidentified male, presumably about the events

surrounding his arrest. Beck told the caller that “[t]hem folks found the AR. Them bitches took

my drink. They try to say my drink was the probable cause to take my money.” (Id.) The

unidentified man asked Beck “what you doing loading like that[,]” to which Beck eventually

responded that “[he] was on the run.” (Id.)

        Beck pled guilty to one count of being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1).2 There was no plea agreement. He was not charged in federal court for

conduct directly related to the nightclub shooting.


1
  Beck argues on appeal that “[t]he [Presentencing Investigation Report] is inconsistent as to whether [he] was …
staying at Williams’s residence.” (CA6 R.25, Appellant’s Br., at 24.) However, the report notes in more than one
place that Beck was “staying” in the bedroom where the drugs were found. (DE43, Revised PSR, Page ID 149, 150.)
The district court adopted the majority of the PSR’s findings and Beck did not object.
2
 Beck was initially indicted on December 13, 2018. He pled guilty on April 1, 2019, but in June 2019 the Supreme
Court decided Rehaif v. United States, which held that in order to convict under 18 U.S.C. § 922(g)(1) for being a

                                                        2
Case No. 19-6210, United States v. Beck


        The probation office prepared a Presentence Investigation Report (“PSR”), which

calculated his base offense level at 22 because of his prior controlled substances felony conviction

under Tennessee Code § 39-17-417. The PSR then recommended a four-point enhancement under

Sentencing Guideline § 2K2.1(a)(3) for possessing the firearm “in connection with another felony

offense.” (DE43, Revised PSR, Page ID 150.) The PSR noted two justifications for this

enhancement: the nightclub shooting and the fact that the officers found cash and four cell phones

with Beck and marijuana residue and 85.08 grams of hydrocodone “in a room where [he] was

staying.” (Id.) Before sentencing, Beck filed objections to the PSR: one to the base offense level

calculation and one to the four-point enhancement. At the sentencing hearing, however, Beck’s

lawyer informed the court that he was withdrawing the objections, noting that the government was

recommending a low-end sentence of 57 months. Beck had a short exchange with the court

following this retraction, expressing his concern that “the facts [were] more strong on the

Government’s side than [his] side” and that he was “on a two way losing street.” (DE55,

Sentencing Hr’g Tr., Page ID 300:11−12, 21.) In response to Beck’s concerns, the court assured

him that “it’s an open plea” and that Beck had “a right to appeal.” (Id. at Page ID 300:24−25.)

The court also discussed the possibility of continuing the sentencing to give Beck more time, but

the parties ultimately decided to proceed with the hearing.

        In light of pending state court proceedings regarding the nightclub shooting, the parties

further agreed that the four-point enhancement was based solely on “[Beck’s] possession of

$7,000, four cell phones and 85.08 grams of hydrocodone liquid at the time of the firearm

possession.” (Id. at Page ID 306:14−16; see also id. at Page ID 310:3−8.) The court, therefore,



felon in possession the government must prove that the defendant had knowledge of his status as a felon. 139 S. Ct.
2191 (2019). Accordingly, the government issued a superseding indictment on August 29, 2019 including this
knowledge-of-status element.

                                                        3
Case No. 19-6210, United States v. Beck


adopted the facts set forth in the PSR, with the exception of the statement that “[Beck] possessed

a firearm in connection with a nightclub shooting.” (Id. at Page ID 308:12−309:3; DE43, Revised

PSR, at Page ID 150.) There were no objections at that time.

       The court proceeded to apply the four-point enhancement, stating that “the money and the

cell phones, I suppose, all go together” and that “at the time of his arrest there was found on

[Beck’s] possession $7,000, four cell phones found near the firearm possessed by [Beck]; and . . .

residue and 85.08 grams of hydrocodone, the liquid, were in the room where [Beck] was staying.”

(DE55, Sentencing Hr’g Tr., Page ID 310:7−16.) Again, there were no objections. The court also

applied a three-point reduction for acceptance of responsibility, leaving Beck with a total offense

level of 23. Beck’s final guideline range was 57 to 71 months. Beck requested a variance,

discussing his traumatic background, struggles with mental health and substance abuse, and

willingness to participate in counseling, but the court denied the request and ultimately sentenced

Beck to 57 months, the lowest end of the guideline range.


                                                II.

       Beck makes two arguments on appeal. First, he argues that the district court erred in

applying the four-point sentencing enhancement because Beck was charged with only a

misdemeanor in state court, he was found in another person’s residence, and the firearm and drugs

were located in different rooms. Second, he argues that the district court erred in calculating his

base offense level. The district court calculated a higher base level pursuant to Sentencing

Guideline § 2K2.1(a)(3), which requires a base of 22 when the offense involved a high-capacity

semiautomatic firearm and the defendant has a prior controlled substance felony conviction. He

argues that his prior Tennessee conviction for possession of marijuana with an intent to sell cannot

qualify as a controlled substance conviction under this court’s decision in United States v. Havis,

                                                 4
Case No. 19-6210, United States v. Beck


927 F.3d 382 (6th Cir. 2019) (en banc) (per curiam).            The government contends that by

withdrawing his objections at the sentencing hearing, Beck waived the right to appeal his sentence.

We disagree; Beck did not waive his right to appeal. But we affirm the sentence because the

district court properly applied the four-point enhancement and correctly calculated the base offense

level.

                                                  A.

         The government argues that Beck, by withdrawing his objections to the PSR, waived the

right to appeal his sentence. Beck did not abandon his right; he merely withdrew his objections.

         The difference between waiver and forfeiture can often elide distinction, but in this context

it is possible to distinguish between the two. A defendant forfeits an argument by failing to assert

it in a timely fashion (i.e., before the district court), whereas a defendant waives a claim only by

knowingly and intentionally relinquishing it. United States v. Olano, 507 U.S. 725, 733 (1993).

Where a criminal defendant forfeits an argument, he may appeal based on that argument and the

appellate court will be limited to reviewing it for plain error. FED. R. CRIM. P. 52(b). Where a

defendant waives a claim by knowingly and intentionally relinquishing it, however, that claim is

“not reviewable” on appeal. United States v. Aparco-Centeno, 280 F.3d 1084, 1088 (6th Cir.

2002). In the context of a sentencing issue, “[a] criminal defendant waives a challenge to the

application of a particular guideline where he expressly agrees that the guideline applies to him.”

United States v. Ruiz, 777 F.3d 315, 320 (6th Cir. 2015) (citing Aparco-Centeno, 280 F.3d at 1088).

         The government argues that by objecting to the PSR’s base level calculation and

enhancement recommendation, and then withdrawing those objections, Beck expressly agreed to

the 57 to 71 month guideline range. Beck counters that he never “explicitly agree[d] with [the




                                                  5
Case No. 19-6210, United States v. Beck


guideline] calculation,” and instead that at most he “failed to object.” (CA6 R.28, Reply Br., at

4.)

       Our case law does not specify a clear answer. In Beck’s favor, in most waiver cases the

defendant made an express statement (written or oral) agreeing to the guideline calculations. See

e.g., Ruiz, 777 F.3d at 320 (finding waiver where defendant “agreed” to the calculation and “even

explained the basis for his agreement”); Aparco-Centeno, 280 F.3d at 1088 (holding that the

defendant waived the claim where he agreed to the underlying facts in a memorandum and

motion); United States v. Hall, 373 F. App’x 588, 592 (6th Cir. 2010) (holding that the defendant

waived the argument that he should not be sentenced under the Armed Career Criminal Act where

defense counsel stated, “I certainly understand that he’s a, pursuant to statute, an armed career

criminal”).

       On the other hand, some cases suggest that withdrawing an objection without further action

constitutes a waiver. In United States v. Denkins, we found that a defendant waived any objection

to the district court’s denial of his motion to withdraw his guilty plea when the defendant filed an

objection to the PSR but withdrew those objections at the sentencing hearing. 367 F.3d 537,

543−44 (6th Cir. 2004). Similarly, in United States v. Sheppard, we held that a defendant waived

his right to appeal the admission of certain evidence when he “withdr[ew] his motion to suppress

prior to trial.” 149 F.3d 458, 461 (6th Cir. 1998). It was on the basis of these two cases that we

said in Hall that “[n]o doubt, the withdrawal of an objection would constitute a waiver.” 373 F.

App’x at 592. However, that case is unpublished and not binding. Further, Hall conflicts with

other case law on the same issue. In United States v. Chambers, we held that where “counsel

withdrew [an] exception, this [c]ourt reviews [the claim] for plain error.” 441 F.3d 438, 455 (6th

Cir. 2006). In an unpublished case, we held that where “counsel objected to testimony and then



                                                 6
Case No. 19-6210, United States v. Beck


withdrew the objections without explicitly conceding admissibility,” we “apply plain error review.”

United States v. Rodriguez, 544 F. App’x 630, 634 (6th Cir. 2013) (emphasis added).

       Significant in Beck’s case was the district court’s clear assurance to Beck that his plea was

“open” and that he would have “a right to appeal.” (DE55, Sentencing Hr’g Tr., Page ID

300:24−25). The court assured Beck of his right to appeal after Beck made clear that he was

withdrawing his objections to the PSR.

       In keeping with the notion of waiver as an intentional relinquishment of rights, we think

that absent an express agreement or concession, merely withdrawing an objection does not operate

as a waiver, and we will apply plain error review on appeal. Because Beck merely withdrew his

objections to the PSR and did not explicitly agree to waive his rights, we will proceed to address

the merits of his claim for plain error.

                                                 B.

        “We typically review a sentence for procedural reasonableness under a ‘deferential abuse-

of-discretion’ standard.” United States v. Jeter, 721 F.3d 746, 755 (6th Cir. 2013) (quoting United

States v. Wallace, 597 F.3d 794, 802 (6th Cir. 2010)). However, where a defendant fails to object

to the sentence before the district court, the panel must review his sentence for plain error. Id. at

755−56. On plain error review, we “may reverse for ‘(1) error, (2) that is plain, and (3) that

affect[s] substantial rights’ if ‘(4) the error seriously affect[s] the fairness, integrity, or public

reputation of judicial proceedings.’” United States v. Buchanan, 933 F.3d 501, 508 (6th Cir. 2019)

(quoting United States v. Acosta, 924 F.3d 288, 299 (6th Cir. 2019) (alterations in original)).

       Beck first challenges the application of the four-point sentencing enhancement for

possessing the firearm “in connection with” another felony. U.S. SENT’G GUIDELINES MANUAL

§ 2K2.1(b)(6)(B). This provision states that when the defendant “used or possessed any firearm

or ammunition in connection with another felony offense,” the defendant’s base offense level is
                                                  7
Case No. 19-6210, United States v. Beck


increased by four points. Id. The burden is on the government to establish that the enhancement

applies by a preponderance of the evidence. See United States v. Mukes, 980 F.3d 526, 533 (6th

Cir. 2020). “[T]he government must prove that there was a nexus between the firearms and the

other felony offense.” United States v. Ennenga, 263 F.3d 499, 503 (6th Cir. 2001). “[P]ossession

of firearms that is merely coincidental to the underlying felony offense is insufficient to support

the [enhancement].” Id.

       Beck argues that the district court could not have considered the “cell phones, money, and

hydrocodone found in Williams’s house” because “in his related state case” he was charged only

with misdemeanor possession of drug paraphernalia. (CA6 R.25, Appellant’s Br., at 20.) Beck

acknowledges that the district court “can consider other offenses regardless of whether a charge is

actually brought,” but argues that the enhancement “generally” applies in cases where the

defendant has been found liable for the felony conduct. (Id.) Whether that is generally true is

irrelevant, because “a defendant need not face charges or be convicted of the other felony offense

for the enhancement to apply.” Mukes, 980 F.3d at 535 n.3 (citing U.S.S.G. § 2K2.1 cmt. n.14(C)).

The government need only “establish[] the factors supporting this enhancement by a

preponderance of the evidence” at sentencing. United States v. Seymour, 739 F.3d 923, 929 (6th

Cir. 2014).

       The district court correctly relied on the evidence of drug trafficking found on and around

Beck at the time of his arrest. Beck was found in a crawl space with a firearm, $7,000 in cash, and

four cell phones. The evidence was also sufficient to support the district court’s findings that the

drugs and trafficking materials (“scales and packaging consistent with narcotics,” along with

hydrocodone and residue found in the bedroom where Beck was staying) belonged to him. (DE55

Sentencing Hr’g Tr., Page ID 310:15–16, 318:12–13.) The fortress theory, although discussed by



                                                 8
Case No. 19-6210, United States v. Beck


both parties, does not fit the facts of this case. Beck was staying at the house where he was found,

but there is little suggestion that he exercised control over it. See, e.g., United States v. Taylor,

648 F.3d 417, 432–33 (6th Cir. 2011). His sentence can, however, be sustained without reference

to the fortress theory. Beck was found with significant evidence of drug trafficking on and around

his person. Further, in a recorded phone call from the jail, Beck admitted that the police seized his

“drink,” presumably a reference to the hydrocodone. (DE43, Revised PSR, Page ID 149.)

Accordingly, we hold that the government met its burden that Beck’s firearm was connected to

felony drug trafficking. United States v. Whittington, 455 F.3d 736, 739 (6th Cir. 2006) (finding

that drug trafficking “is generally a cash business,” and “cellular phones are commonly associated

with drug trafficking.”); see also United States v. Gilbert, 952 F.3d 759, 763−64 (6th Cir. 2020)

(cash, money counters, and numerous cell phones are all indicia of drug trafficking).

       We need not proceed with the rest of plain error review because there was no error. United

States v. Igboba, 964 F.3d 501, 510 (6th Cir. 2020) (citing United States v. Donadeo, 910 F.3d

886, 893 (6th Cir. 2018)).

                                                 C.

       Beck next argues that the district court erred in calculating his base offense level of 22.

The base level is 22 “if (A) the offense involved a … semiautomatic firearm that is capable of

accepting a large capacity magazine … and (B) the defendant committed any part of the instant

offense subsequent to sustaining one felony conviction of either a crime of violence or a controlled

substance offense.” U.S. SENT’G GUIDELINES MANUAL § 2K2.1(a)(3). Beck argues that his prior

conviction of possession of marijuana with intent to sell under Tennessee Code § 39-17-417(a)(4)

is not a controlled substance offense within the guidelines’ definition.




                                                 9
Case No. 19-6210, United States v. Beck


       The guidelines define a controlled substances offense as “an offense under federal or state

law, punishable by imprisonment for a term exceeding one year, that prohibits … the possession

of a controlled substance (or a counterfeit substance) with intent to manufacture, import, export,

distribute, or dispense.”    U.S. SENT’G GUIDELINES MANUAL § 4B1.2(b).              Whether a prior

conviction counts as such a felony offense “is a question of law subject to de novo review.” Havis,

927 F.3d at 384 (citing United States v. Wynn, 579 F.3d 567, 570 (6th Cir. 2009)).

       To determine this, the Sixth Circuit applies the three-step “categorical approach” by

(1) mapping out “what conduct is criminalized under the guidelines’ definition,” (2) doing “the

same for conduct criminalized under the state law that led to the conviction,” and then (3)

“overlay[ing] the two” to determine whether the “least culpable conduct” that the state law

proscribes is within the boundaries of the guidelines’ definition. United States v. Garth, 965 F.3d

493, 495 (6th Cir. 2020). In other words, we must determine whether the state law prohibits any

conduct (even conduct of which the defendant has not been convicted) that does not fall within the

guidelines’ definition of a controlled substances offense. Id. If it does, then the state offense

cannot be a controlled substances offense for the purposes of the guidelines. Id. If, however, all

the conduct proscribed by the state law falls within the guidelines’ definition, then the state offense

does qualify as a federal controlled substance offense. Id.

       When a statute is divisible, meaning that it “sets out one or more elements of the offense

in the alternative,” we apply the “modified categorical approach.” Descamps v. United States, 570

U.S. 254, 257 (2013). In these cases, we look at the record “to determine which alternative

[element] formed the basis of the defendant’s prior conviction” and then apply the categorical

approach to that alternative element in the defendant’s prior conviction. Id. Beck’s prior

conviction was under Tennessee’s drug statute, which is one such divisible statute. United States



                                                  10
Case No. 19-6210, United States v. Beck


v. Goldston, 906 F.3d 390, 394 (6th Cir. 2018). This simply means that we must apply the

categorical approach to determine whether Beck’s specific prior conviction—possession of a

controlled substance with the intent to sell, § 39-17-417(a)(4)—is a controlled substance offense

under the Sentencing Guidelines.

       We applied the categorical approach to § 39-17-417 in Havis. 972 F.3d at 384−85. We

held that, because the least culpable conduct under “delivery” is “the attempted delivery of a

controlled substance,” and the definition of a controlled substance offense within the Sentencing

Guidelines does not include attempt crimes, a prior conviction for delivery under the Tennessee

statute did not qualify as a controlled substance offense. Id. at 385–87. Beck argues that Havis

prevents his own previous conviction, possession with the intent to sell, from being a controlled

substance offense because “attempt is implicit in an intent to sell.” (CA6 R.25, Appellant’s Br. at

32.) However, we have since explained that in Havis, “the parties agree[d] that the least culpable

conduct” proscribed by the statute was attempted delivery. Garth, 965 F.3d at 497 (quoting Havis,

927 F.3d at 385) (alteration in original) (emphasis added). We further reasoned that “[w]ere we

to extend that agreement [to other cases], strange results would follow.” Id. This is because the

analogous federal statute prohibiting delivery has the same definition as the Tennessee statute, and

it cannot be that the federal distribution statute falls “outside the guidelines’ definition of a

controlled substance offense.” Id. In Garth we concluded that possession with intent to deliver

under Tennessee law, the same statute under which Beck was convicted, “is categorically a

controlled-substance offense under” the guidelines. Id. at 498.

       Because Beck’s prior conviction was a controlled substance conviction within the

guidelines’ definition, the district court did not err in calculating Beck’s base offense level.




                                                  11
Case No. 19-6210, United States v. Beck


                                                III.

       Because the district court did not err in calculating Beck’s base offense level or in applying

the four-point enhancement for using the firearm “in connection with another felony,” we affirm.




                                                12